MAINE SUPREME JUDICIAL COURT                                           Reporter of Decisions
Decision:   2015 ME 159
Docket:     Fra-15-290
Submitted
 On Briefs: November 19, 2015
Decided:    December 3, 2015

Panel:          SAUFLEY, C.J., and ALEXANDER, MEAD, JABAR, and HJELM, JJ.



                                   DAVID S. REARICK

                                             v.

                                   ELENA R. KOHOUT

PER CURIAM

         [¶1]    Elena R. Kohout appeals from a judgment of the District Court

(Farmington, Dow, J.) awarding David S. Rearick primary residence and sole

parental rights and responsibilities of the parties’ minor child, and requiring that

Kohout’s contact with the child be supervised.

         [¶2]    Contrary to Kohout’s contentions, when viewed in the light most

favorable to the judgment, see Young v. Young, 2015 ME 89, ¶ 2, 120 A.3d 106,

the evidence was sufficient to support the court’s findings and conclusions

regarding the child’s best interests. 19-A M.R.S. § 1653(3) (2014).

         [¶3] Pursuant to 19-A M.R.S. § 1653(2)(D)(4) (2014), however, a judgment

awarding parental rights and responsibilities must include
2

        [a] statement that each parent must have access to records and
        information pertaining to a minor child, including, but not limited to,
        medical, dental and school records and other information on school
        activities, whether or not the child resides with the parent, unless that
        access is found not to be in the best interest of the child or that access
        is found to be sought for the purpose of causing detriment to the other
        parent. If that access is not ordered, the court shall state in the order
        its reasons for denying that access.

As Kohout correctly argues, the judgment here did not include a statement

regarding the nature and extent of the parties’ access to records, and we therefore

remand this matter so that the court may supplement the judgment in order to

satisfy this statutory requirement. We affirm the judgment in all other respects.

        The entry is:

                           Judgment affirmed. Remanded to the District
                           Court to amend the judgment in conformity with
                           19-A M.R.S. § 1653(2)(D)(4) (2014).



On the briefs:

        Elena R. Kohout, appellant pro se

        Christopher S. Berryment, Esq., Mexico, for appellee David S.
        Rearick



Farmington District Court docket number FM-2014-59
FOR CLERK REFERENCE ONLY